Mr. Justice Hagner
delivered the opinion of the Court:
We have examined the application made in the matter of the Baltimore and Potomac Railroad Company vs. Charles Schaefer. The property of Mr. Schaefer has been surveyed and is claimed to be necessary for the uses of the railroad company. He applies to the court to give certain instructions, seven in number, to the appraisers as to the mode in which they shall perform their duty in making the valuation.
, Ordinarily, this court, sitting in General Term, does not undertake to give instructions in such cases as this. There are general principles, which are well established, to govern the proceedings; and if there should be any departure from them the party who was injured can apply to the court to obtain redress.
In certain cases of great importance, particularly under statutes which' seem to require such interposition, we have departed from this practice, and in advance have given instructions. Such was the casé in the condemnation proceedings with reference to the site of the Postoffice, of the Congressional Library, and the Rock Creek Park.
We do not think any necessity is shown why we should give special instructions in advance in this instance, nor do we see that any harm will result to the parties from our declining to enter on their examination" at this time.
One or more of them embody principles so well established that an assent to them in advance would scarcely, have more force than their assertion before the jury by counsel on one side and the necessary admission of their correctness by counsel on the other.
In declining now to give any instructions, we are not to be understood as giving any intimation as to their correctness or incorrectness as they are now presented for our consideration. The application is overruled.